After hearing the argument,
BRYAN, District Judge,
decided that he was controlled by the language of the 1st section of the act, but expressed himself dissatisfied with the conclusions to which his mind was forced by the words of the statute.
■ On motion of Messrs. Simonton & Barker, the following order was signed:
“United States of America, District of South Carolina, Fourth Circuit. W. H. Maul-din, a citizen of South Carolina, v. Jesse Carll, a citizen of New York. It appearing to the court that a warrant of attachment-in the above-entitled cause has been issued by the clerk of the circuit court, together with a summons and complaint in a civil suit for damages for an alleged breach of contract, directed against the defendant, and that under said Warrant the marshal of the United States has seized, or attempted to seize, the schooner- Frances, lying in the port of Georgetown, South Carolina, with her cargo on board, ready to sail; that said seizure has been made, or attempted, on the ground of an alleged interest of the defendant, Jesse Carll, as part owner in said schooner; it -also appearing that the defendant, Jesse Carll is not an inhabitant of this district, or found here at the commencement of such proceedings. After hearing argument of counsel on a motion to set aside proceedings as not warranted by law, the court being of opinion that the first section of the act of congress, approved March 3, 1875 (entitled ‘An act to determine the jurisdiction of the circuit courts of the United States, and to regulate the removal of causes from state courts and for other purposes’), forbids a civil suit to be brought in the circuit court of the United States against an inhabitant of another district, and not found within the district at the time of commencing the proceeding, and that the suit above stated is not within the exceptions of the act of 1875 as therein provided: Now, on motion of Simonton & Barker, it is ordered, that the warrant and summons, and complaint be, and the same are hereby set aside, and the marshal do forthwith release the said schooner Frances and her cargo. It is further ordered that each party pay his own costa.”